Little, J.
1. A ground of a motion for a new trial, predicated upon alleged newly discovered evidence, is not legally complete unless it affirmatively appears that both the movant and each of his counsel were ignorant of such evidence until after the verdict.
2. Newly discovered evidence, the only effect of which would be to impeach a witness or witnesses, is not ordinarily cause for a new trial. Penal Code, \ 1061; Civil Code, \\5480,5481.
3. The evidence in the present case warranted the verdict, and there was no error in refusing to set it aside.

Judgment affirmed..


All the Justices cmmrring.